DETAILED CORRESPONDENCE
This is a final office action is in response to communications filed on January 6th, 2022. Claims 1, 3, 7, 17, 19, and 21 are amended. Claims 2, 5, 18, and 20 are cancelled and new claims 22-24 are added. Claim(s) 1, 3-4, 6-17, 19, and 21-24 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-17, 19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1, 3-4, and 6-16 is/are drawn to method (i.e., a process), claims 17 and 19 is/are drawn to system (i.e., a manufacture), and claims 21-24 is/are drawn to computer-readable storage medium (i.e., a manufacture). As such, claims 1, 3-4, 6-17, 19, and 21-24 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 1: A method comprising: 
by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill; 
predicting, by one or more processors, energy consumption per time unit for a predetermined time period based on the energy consumed in the production batch and an energy use profile of the production batch, wherein predicting the energy consumption per time unit further comprises: 
accessing a production schedule plan of an energy consumer; 
predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine-learning model to predict a duration of energy-consuming processes during the predetermined time period; 
predicting an amount of energy and a time duration for processing each heat in the production schedule plan,; 
predicting an energy-time profile within each heat; 
and predicting an energy usage per time unit during the predetermined time period; 
calculating, by the one or more processors, recommendations for selling energy in each time unit within the predetermined time period based on the predicted energy consumption per time unit and a probability of a penalty when energy consumption exceeds a baseline during a time unit; 
and causing, by the one or more processors, presentation of the recommendations for selling energy on a user interface.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Further, the steps of predicting energy consumption per time unit for a predetermined time period based on the energy consumed in the production batch and an energy use profile of the production batch, wherein predicting the energy consumption per time unit further comprises: accessing a production schedule plan of an energy consumer; predicting the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit to predict a duration of energy-consuming processes during the predetermined time period; predicting an amount of energy and a time duration for processing each heat in the production schedule plan; predicting an energy-time profile within each heat; and predicting an energy usage per time unit during the predetermined time period; calculating recommendations for selling energy in each time unit within the predetermined time period based on the predicted energy consumption per time unit and a probability of a penalty when energy consumption exceeds a baseline during a time unit, and causing presentation of the recommendations for selling energy, (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.

	Independent claim(s) 17 and 21 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using, a sensors, server, devices, and biometric sensors (Independent Claim(s) 1, 17, and 21 and dependent claims 3-4, 6-16, 19, and 22-24) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of applying on one or more processors, a user interface, utilizing machine learning model, steel mill, etc. or applying machine learning model (Independent Claim(s) 1, 17, and 21 and dependent claims 3-4, 6-16, 19, and 22-24) are recited see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., predicting, accessing, calculating, presenting, etc. steps performed by server). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	Dependent claims 3-4, 6-16, 19, and 22-24 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in Independent Claim(s) 1, 17, and 21 and dependent claims 3-4, 6-16, 19, and 22-24 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer.
	The dependent claims 3-4, 6-16, 19, and 22-24 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).	
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Response to Arguments
With regards to §101 rejections:
Applicant's arguments, see pages 9-10, filed January 6th, 2022 with respect to the rejection(s) of claims 1, 3-4, 6-17, 19, and 21-2 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “Step 2A, prong 1 – claims do not recite an abstract idea … Step 2A, prong two: alleged abstract idea is integrated into a practical application …” Remarks 9-11.
Applicant's arguments have been fully considered but they are not persuasive. Examiner respectfully disagrees. The independent claims 1, 17, and 21 recites an abstract idea of accessing a production schedule plan of an energy consumer and presentation of the recommendations for selling energy (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. And further the steps of predicting energy consumption per time unit for a predetermined time period based on the energy consumed in the production batch and an energy use profile of the production batch, wherein predicting the energy consumption per time unit further comprises: accessing a production schedule plan of an energy consumer; predicting the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit to predict a duration of energy-consuming 
There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The specification fails to provide a teaching about how the claimed invention improves a computer or other technology (i.e. one or more processors, a user interface, utilizing machine learning model, steel mill, etc.), nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer (i.e. sensors) as a tool instead of an improved computer capability. A computer “that receives and sends information over a network” - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). Further, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015), an advertisement taking into account the time of day and tailoring the information 
Further these limitations generally recite the use or apply machine learning to predict energy usage for the time unit, a market price for unit of energy, and an offer price for unit of energy, a revenue from energy selling is based on a grace amount provided by an energy marketplace operator to compensate for difficulty in forecasting energy available for selling, calculating a probability that an actual energy usage amount for the time unit is greater than a baseline energy usage amount for the time unit, generating predictions for considering that each heat is started after a previous heat ends, predicting energy consumption for a rest-of-hot area/ rest-of-cold area, utilizing a linear regression model to compute hourly energy consumption estimates for the rest-of-hot area and the rest-of-cold area, energy consumption associated with a systematically-determined set of possible alternative schedules or sequencing patterns is used to determine an improved schedule or set of sequence options based on total energy consumed, energy consumption associated with changes in output is estimated, and improved targets for the changes in output are determined and set via control systems, calculating recommendations for selling energy is further based on a unit energy penalty cost and revenue per unit energy sold” Applicant’s Specification describes the use of Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools. See, e.g., Spec. ¶¶ 0170.
Because of the high-level and general description, Examiner do not discern in these limitations any improvements to the functioning of a computer, or to any other technology or technical field. MPEP § 2106.05(a). Rather, these additional limitations are more akin to examples “of limitations that the courts have described as merely indicating a field of use or 


Examiner notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20190372345 (“Bain”), U.S. Pub. 20190086882 (“Okita”) and U.S. Pub. 20140316973 (“Steven”).
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 1, 3-4, 6-17, 19, and 21-24 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a 
	Bain discloses an automated consumer retail utility marketplace are provided, including components for machine learning, components for gamification, and components for supporting a related consumer mobile application that enables improved visibility and control by a consumer over its interaction with energy markets. Further the platform includes consumer energy usage measurements that are gathered for energy generated from a plurality of different types of energy sources and consumed by the consumer over discrete time intervals and that are allocated for each of the different types of energy consumed to an energy source for each type of the different types of energy within the discrete time intervals. The platform includes a cost of energy usage for each type of the different types of energy consumed in the discrete time intervals that is calculated by processing the consumer energy usage measurements for each type of energy consumed and the energy source for each type of the different types of energy with an but fail to disclose predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill, predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine- learning model to predict a duration of energy-consuming processes during the predetermined time period, predicting an amount of energy and a time duration for processing each heat in the production schedule plan, predicting an energy-time profile within each heat, and predicting an energy usage per time unit during the predetermined time period and calculating, by the one or more processors, recommendations for selling energy in each time unit within the predetermined time period based on the predicted energy consumption per time unit and a probability of a penalty when energy consumption exceeds a baseline during a time unit.
	Okita discloses machine learning method automates the generation of demand response messages to homeowners for utilities. Electric meter data is used to determine a confidence level that the house is occupied so that demand response messages are not sent to unoccupied houses. Demand response messages are associated with a profile. For an initial deployment of a demand response program, a variety of message profiles are tested to study the effectiveness of the communication. After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of  but fails to disclose predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill, predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine- learning model to predict a duration of energy-consuming processes during the predetermined time period, predicting an amount of energy and a time duration for processing each heat in the production schedule plan, predicting an energy-time profile within each heat, and predicting an energy usage per time unit during the predetermined time period and calculating, by the one or more processors, recommendations for selling energy in each time unit within the predetermined time period based on the predicted energy consumption per time unit and a probability of a penalty when energy consumption exceeds a baseline during a time unit.
Steven discloses systems and methods herein facilitate generation of energy-related revenue for an energy customer of an electricity supplier. The apparatuses and methods herein can be used to generate operating schedules for a controller of the energy assets. When implemented, the generated operating schedules facilitates derivation of the energy-related revenue, over a time period T, associated with operation of the energy assets according to the generated operating schedule. The energy-related revenue available to the energy customer over the time period T is based at least in part on a wholesale electricity market, Abstract, but fails to disclose predicting, by one or more processors, energy consumed in a production batch, wherein 
	Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL-reference remedies the deficiencies of the previously applied Bain, Okita, and Steven references, and thereby fails to anticipate and/or make obvious the claimed invention.


Conclusion

  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.